Citation Nr: 0110359	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  00-10 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  The propriety of the initial 20 percent evaluation 
assigned for the service-connected residuals of an 
appendectomy with ventral hernia.  

2.  The propriety of the initial noncompensable evaluation 
assigned for the service-connected varicose veins, left leg.  




REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1960 to 
January 1963 and from August 1966 to August 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a December 1999 rating decision of the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Since September 4, 1998, the veteran's service-connected 
varicose veins, left leg, are likely shown to have been 
productive of disability manifested by intermittent edema of 
extremity or aching and fatigue in leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity or compression hosiery.  

3.  At no time since September 4, 1998, have the veteran's 
service-connected residuals of an appendectomy with ventral 
hernia been shown to have been manifested by a large ventral 
hernia, not well supported by a belt under ordinary 
conditions.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial 10 percent 
rating for the service-connected varicose veins, left leg, 
have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.104 
including Diagnostic Code 7120 (2000).  

2.  The criteria for the assignment of an initial evaluation 
in excess of 20 percent for the service-connected residuals 
of an appendectomy with ventral hernia have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.115 including Diagnostic Code 7339 
(2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the course of the 
veteran's appeal.  

Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

In this instance, the Board is satisfied that all available 
relevant evidence has been obtained regarding the claim and 
that no further assistance to the veteran is required to 
comply with either 38 U.S.C.A. § 5107(a) (1999) or the 
Veterans Claims Assistance Act of 2000.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  


I.  Initial evaluation - varicose veins, left leg

The veteran's service-connected varicose veins, left leg, 
have been rated as noncompensably disabling under the 
provisions of Diagnostic Code 7120 for asymptomatic palpable 
or visible varicose veins.  Under Diagnostic Code 7120, a 10 
percent evaluation is warranted for intermittent edema of 
extremity or aching and fatigue in the leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity or compression hosiery.  A 20 percent rating is 
assigned for persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema.  

On VA examination conducted in October 1999 the veteran 
presented with complaints of varicose veins of his left leg, 
which caused his leg to be essentially cool all of the time.  
According to the veteran, although he had not had any hair 
loss or numbness, he did experience occasional swelling if he 
stood for long periods of time.  He did not wear compression 
hosiery.  The most significant problems associated with the 
varicose veins were stated to be throbbing, itching and the 
pressure on standing for long periods of time.  

Physical examination revealed varicose veins limited to the 
left lower leg with evidence of three areas of tortuosity.  
The left lower leg was also noted to be cool to the touch.  
Pulses were 1+ and there was good capillary refill.  
Additionally, no edema was noted and sensory function was 
found to be intact to pain and light touch.  Deep tendon 
reflexes were 2+.  The final diagnosis was that of varicose 
veins of the left lower leg with tortuosity and a temporal 
relationship to the appendectomy.  

Subsequent to the above-noted VA examination, the veteran 
offered testimony at a personal hearing conducted at the RO 
in July 2000.  At that time, the veteran testified that he 
his varicose veins would occasionally burn or sting depending 
on his activities.  For instance, he noted that with 
prolonged standing or walking, he would experience swelling, 
as well as burning and stinging.  He further stated that he 
had to keep his left leg elevated when sitting in order to 
alleviate the swelling.  According to the veteran, once the 
veins swell they become sore to the touch.  He stated that he 
usually had to rest 15 to 30 minutes for the swelling to go 
down.   

After a thorough review of the evidence of record, the Board 
finds that, when considering the veteran's testimony and 
report on VA examination that he suffers from intermittent 
edema and soreness in the left lower leg which is relieved by 
elevation of the extremity, the disability picture presented 
by his service-connected varicose veins, left leg, has been 
likely manifested by the criteria for the assignment of a 10 
percent rating under Diagnostic Code 7120 since September 4, 
1998.  38 C.F.R. § 4.104 including Diagnostic Code 7120.  

Hence, the Board finds that the preponderance of the evidence 
supports the assignment of an initial 10 percent evaluation 
for the service-connected varicose veins, left leg.  

The Board has considered whether the veteran was entitled to 
a "staged" rating for the service-connected varicose veins, 
left leg, as prescribed by the Court in Fenderson v. West, 12 
Vet. App. 119 (1999).  As noted hereinabove, since September 
4, 1998, the veteran has demonstrated a level of impairment 
consistent with a 10 percent evaluation for the service-
connected varicose veins, left leg.  


II. Initial evaluation - residuals of an appendectomy with 
ventral hernia

The veteran's service-connected residuals of an appendectomy 
with ventral hernia have been rated as 20 percent disabling 
under the provisions of Diagnostic Code 7339.  Under 
Diagnostic Code 7339, a 20 percent rating is assigned when 
the hernia is small, not well supported by belt under 
ordinary conditions, or for a healed ventral hernia or 
postoperative wounds with weakening of the abdominal wall and 
indication for a supporting belt.  A 40 percent evaluation is 
warranted for a large ventral hernia not well supported by a 
belt under ordinary conditions.

As noted hereinabove, the veteran was afforded a VA 
examination in October 1999.  At that time, it was noted that 
the veteran had undergone an appendectomy in 1967, which had 
subsequently resulted in the development of several hernias 
requiring surgeries to correct.  In fact, on the date of 
examination, the veteran was shown to be currently suffering 
from a hernia; however, he expressed a reluctance to undergo 
surgery to repair the condition.  The examining physician 
further noted that the veteran had been restricted to lifting 
5 to 25 pounds and had been disabled from working since 1997.  
According to the veteran, he experienced no pain at the 
incision site, but developed transient pain in his upper and 
left lower quadrants.  

Physical examination revealed the abdomen to be obese and 
soft with diffuse slight tenderness on deep palpation.  There 
was an extensive surgical scar which extended the length of 
the abdomen, sparing the umbilicus and then going down to the 
pubic symphysis.  The total length was approximately 9 
inches.  The veteran was also noted to have 2 surgical scars, 
2 inches in length, which the examining physician attributed 
to hernia repairs.  In addition, there was an area of soft 
swelling along the midline surgical scar and approximately 21/2 
inches above the umbilicus.  The scars were described as 
being nontender and mobile.  The out pouching was also noted 
to be a soft swelling which was nontender.  There was no 
evidence of strangulation of the out pouching.  The final 
diagnosis was that of appendectomy with midline laparotomy 
surgical scar, with a history of recurrent herniation at the 
scar site and an active out pouching.  

The veteran testified at his personal hearing in July 2000 
that he primarily experienced pain, as well as burning and 
stinging sensations, on either side of the incision site.  He 
also reported an occasional pulling sensation depending on 
his movement.  He further noted that, while the mesh itself 
was still in place from his hernia repairs, he had developed 
another hernia which, in his opinion, seemed to be spreading 
somewhat.  

In this case, after a thorough review of the evidence of 
record, the Board finds that the service-connected residuals 
of an appendectomy with ventral hernia has at no time since 
September 1998 been demonstrated by a level of impairment 
consistent with a large hernia not well supported by a belt 
under ordinary conditions.  Indeed, while most recent VA 
examination conducted in October 1999 identified an active 
out pouching, it was not characterized as being large nor was 
there any indication that a belt was necessary for support.  

In light of the above, the Board finds that an initial rating 
in excess of 20 percent is not warranted for the service-
connected residuals of an appendectomy with ventral hernia.  

The Board has considered whether the veteran was entitled to 
a "staged" rating for the service-connected residuals of an 
appendectomy with ventral hernia as prescribed in Fenderson 
v. West, 12 Vet. App. 119 (1999).  As described above, the 
preponderance of the evidence is against the veteran's claim 
for a higher initial evaluation for this disability.  



ORDER

An initial 10 percent rating for the service-connected 
varicose veins, left leg, is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  

An initial evaluation in excess of 20 percent for the 
service-connected residuals of an appendectomy with ventral 
hernia is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

